DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  “at least one or a combination of multiple continuous wave lasers or a pulsed wave laser lasers at different wavelengths” on lines 1-3 in claim 2 should probably be -- at least one laser or a combination of multiple lasers at different wavelengths--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 7-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. (US 2019/0004301) in view of Wu et al. (Ultrafast laser-scanning time-stretch imaging at visible wavelengths, Light: Science & Applications Vol. 6, e16196 (August 2016), 10 pages).
It should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  In this case, the sample does not appear to be claimed as a component of the apparatus.  Thus, “biological” was not given any patentable weight since the intended use of the apparatus with a type of sample does not appear to impose any additional structural  et al. disclose a biological sample (e.g., “… live-cell imaging …” in paragraph 39).
	In regard to claim 1, Preza et al. disclose a light-sheet based microscopy device comprising:
(a) a light source (e.g., “… incoherent light source 10 …” in paragraph 25);
(b) a mirror combination configured to receive light from the light source and reflect an array of incoherent light sheets (e.g., “… alternation of the orientation of the plurality of light-sheet structured patterns is achieved by a tunable image rotator after the Wollaston prism, as (but not limited to) a mirror combination …” in paragraph 43);
(c) an encoder configured to encode the array of incoherent light sheets, comprising a frequency modulator configured to segment the array of incoherent light sheets and encode each light sheet with a respective frequency (e.g., “… multi-focal light-sheet structured pattern of period-tunability can be obtained on the sample volume … lateral period of the fringes can be tuned by axially displacing the Wollaston prism 13 …” in paragraph 35);
(d) a lens configured to direct the encoded light sheets towards a biological sample (e.g., “… light beam can be focused on the sample by manipulation of a focusing screw 6 to move the sample holder relative to objective lens …” in paragraph 26); and
(e) an image capturing device configured to receive a fluorescence signal from the biological sample (e.g., “… fluorescent light emitted by the sample is collected … image is projected onto a sensor 8 for collection of the image data …” in paragraph 26).
While Preza et al. also disclose (paragraph 32) that as “… obvious to one of skill in the art, additional light sources may be appropriate for use with the present illumination system in various embodiments …”, the device of Preza et al. lacks an explicit description that the “light ” comprise a pair of parallel mirrors.  However, light sources are well known in the art (e.g., see “… minute mirror misalignment angle α (typically ~10-3 rad) between a pair of highly reflective plane mirrors (separated by a distance S) … number of virtual sources (that is, cardinal rays) M is simply proportional to the input cone angle of the beam Δθ:                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2) … commercially available dielectric multilayer mirrors, which can provide high reflectivity (>99.5%) …” on pp. 2-3 of Wu et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional light source (e.g., comprising a mirror pair with α~0 thus generating M light sources characterized by “                        
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2)”) for the unspecified “additional light sources” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional light source (e.g., comprising a pair of parallel mirrors) as the unspecified “additional light sources” of Preza et al.
	In regard to claim 2 which is dependent on claim 1, Preza et al. also disclose that the light source is at least one or a combination of multiple continuous wave lasers or a pulsed wave laser lasers at different wavelengths (e.g., “… laser …” in paragraph 32).
	In regard to claim 3 which is dependent on claim 1, while Preza et al. also disclose (paragraph 32) that as “… obvious to one of skill in the art, additional light sources may be appropriate for use with the present illumination system in various embodiments …”, the device of  et al. lacks an explicit description that the pair of parallel mirrors each has a respective reflectivity of greater than 99%.  However, light sources are well known in the art (e.g., see “… minute mirror misalignment angle α (typically ~10-3 rad) between a pair of highly reflective plane mirrors (separated by a distance S) … number of virtual sources (that is, cardinal rays) M is simply proportional to the input cone angle of the beam Δθ:                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2) … commercially available dielectric multilayer mirrors, which can provide high reflectivity (>99.5%) …” on pp. 2-3 of Wu et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional light source (e.g., comprising a mirror pair with α~0 thus generating M light sources characterized by “                        
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2)”) for the unspecified “additional light sources” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional light source (e.g., comprising a pair of parallel commercially available high reflectivity (>99.5%) dielectric multilayer mirrors) as the unspecified “additional light sources” of Preza et al.
	In regard to claim 4 which is dependent on claim 1, Preza et al. also disclose a beam expander configured to expand or reduce a beam of light from the light source (e.g., see the lens that convert a beam diameter into a different beam diameter as illustrated in Fig. 1B or Fig. 2B).
5 which is dependent on claim 1, Preza et al. also disclose that the frequency modulator is a beam encoder, which is in the form of a moving spatial light modulator (e.g., “… multi-focal light-sheet structured pattern of period-tunability can be obtained on the sample volume … lateral period of the fringes can be tuned by axially displacing the Wollaston prism 13 …” in paragraph 35).
	In regard to claim 7 which is dependent on claim 1, Preza et al. also disclose circuitry for demultiplexing an image signal (e.g., “… different processing methods applicable to any SIM approach can be used to process the data acquired from this multi-focal light sheet structured-illumination system …” in paragraph 41).
	In regard to claim 8 which is dependent on claim 1, Preza et al. also disclose that the image capturing device is a 2D image sensor or a camera (e.g., “… capture of 2D images …” in paragraph 23), and the image capturing device is configured to capture a video (e.g., “… fast imaging …” in paragraph 39), and wherein an image capturing device objective is in line with the illumination objective (e.g., see Fig. 1B or Fig. 2B).
	In regard to claim 9, Preza et al. disclose a light-sheet based microscopy device comprising:
(a) a light source (e.g., “… incoherent light source 10 …” in paragraph 25);
(b) a mirror combination configured to receive light from the light source and reflect an array of light sheets (e.g., “… alternation of the orientation of the plurality of light-sheet structured patterns is achieved by a tunable image rotator after the Wollaston prism, as (but not limited to) a mirror combination …” in paragraph 43);
(c) a light sheet encoder configured to encode the array of light sheets to form a parallelized illumination (e.g., “… multi-focal light-sheet structured pattern of period-tunability ” in paragraph 35);
(d) a lens configured to direct the encoded light sheets towards a biological sample (e.g., “… light beam can be focused on the sample by manipulation of a focusing screw 6 to move the sample holder relative to objective lens …” in paragraph 26); and
(e) an image capturing device configured to receive a fluorescence signal from the biological sample (e.g., “… fluorescent light emitted by the sample is collected … image is projected onto a sensor 8 for collection of the image data …” in paragraph 26).
While Preza et al. also disclose (paragraph 32) that as “… obvious to one of skill in the art, additional light sources may be appropriate for use with the present illumination system in various embodiments …”, the device of Preza et al. lacks an explicit description that the “light sources” comprise an angle-misaligned mirror pair, wherein a density and a coherency of the array of light sheet is reconfigurable by tuning a geometry of the angle-misaligned mirror pair.  However, light sources are well known in the art (e.g., see “… minute mirror misalignment angle α (typically ~10-3 rad) between a pair of highly reflective plane mirrors (separated by a distance S) … number of virtual sources (that is, cardinal rays) M is simply proportional to the input cone angle of the beam Δθ:                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2) … commercially available dielectric multilayer mirrors, which can provide high reflectivity (>99.5%) …” on pp. 2-3 of Wu et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a e.g., comprising a mirror pair with α~0 thus generating M light sources characterized by “                        
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2)”) for the unspecified “additional light sources” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional light source (e.g., comprising an angle-misaligned mirror pair, wherein a density and a coherency of the array of light sheet is reconfigurable by tuning a geometry of the angle-misaligned mirror pair) as the unspecified “additional light sources” of Preza et al.
	In regard to claim 10 which is dependent on claim 9, Preza et al. also disclose a beam shaper to shape the light entered into the mirror combination to form a line-focused beam with a cone angle (e.g., “… incoherently-illuminated slits 12 are set at the front focal plane of a converging lens 21, whose focal length is f … axial positions (zmax) and the separation of the different structured planes is mainly determined by …                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            =
                            
                                
                                    2
                                    m
                                    +
                                    1
                                
                            
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    u
                                                
                                                
                                                    e
                                                
                                            
                                            -
                                            
                                                
                                                    u
                                                
                                                
                                                    o
                                                
                                            
                                        
                                    
                                    η
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    , where m is a positive integer …” in paragraph 34).
	In regard to claim 11 which is dependent on claim 9, Preza et al. also disclose a relay­lens configured to pass through the projected encoded light sheets to form an array of N light-sheets (e.g., “… lens 2 … multi-focal light-sheet structured pattern of period-tunability can be obtained on the sample volume …” in paragraphs 30 and 35).
	In regard to claim 12 which is dependent on claim 11, Preza et al. also disclose a predefined mask to select any subset of the array of N light sheets to illuminate the biological sample, wherein the predefined mask comprises a static spatially patterned mask illumination by a scanning light beam or an actively controllable mask using spatial light modulator (e.g., “… the binary mask could be generated using a programmable electro-” in paragraph 31).
	In regard to claim 13 which is dependent on claim 9, while Preza et al. also disclose (paragraph 32) that as “… obvious to one of skill in the art, additional light sources may be appropriate for use with the present illumination system in various embodiments …”, the device of Preza et al. lacks an explicit description that a degree coherence among the light sheets in the array is adjustable by tuning a mirror separation S, and the array density of the light sheets is configurable by adjusting a mirror misalignment angle α.  However, light sources are well known in the art (e.g., see “… minute mirror misalignment angle α (typically ~10-3 rad) between a pair of highly reflective plane mirrors (separated by a distance S) … number of virtual sources (that is, cardinal rays) M is simply proportional to the input cone angle of the beam Δθ:                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2) … commercially available dielectric multilayer mirrors, which can provide high reflectivity (>99.5%) …” on pp. 2-3 of Wu et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional light source (e.g., comprising a mirror pair with α~0 thus generating M light sources characterized by “                        
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2)”) for the unspecified “additional light sources” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional light source (e.g., additional light sources” of Preza et al.
	In regard to claim 15 which is dependent on claim 9, Preza et al. also disclose that the light sheet encoder comprises a frequency modulator configured to segment the array of light sheets and encode each light sheet with a respective frequency (e.g., “… multi-focal light-sheet structured pattern of period-tunability can be obtained on the sample volume … lateral period of the fringes can be tuned by axially displacing the Wollaston prism 13 …” in paragraph 35).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. in view of Wu et al. as applied to claim(s) 1 above, and further in view of Carl Zeiss Microscopy GmbH (Zeiss Lightsheet Z.1 Product Information (April 2014), 19 pages).
	In regard to claim 6 which is dependent on claim 1, while Preza et al. also disclose (paragraph 23) “… a multi-focal light-sheet structured illumination module that can be implemented in any commercial fluorescence microscope …”, the device of Preza et al. lacks an explicit description that the “commercial fluorescence microscope” comprises a detection objective disposed orthogonally from an illumination objective configured to transmit light to the biological sample.  However, commercial fluorescence microscopes are well known in the art (e.g., see Figs. on pg. 4 of Zeiss Lightsheet Z.1 Product Information).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence microscope (e.g., comprising a detection objective disposed orthogonally from an illumination objective configured to transmit light to the biological sample) for the unspecified “commercial fluorescence microscope” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorescence microscope (e.g., comprising a detection objective disposed orthogonally from an illumination objective configured to transmit light to the biological sample) as the unspecified “commercial fluorescence microscope” of Preza et al.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. in view of Wu et al. as applied to claim(s) 9 above, and further in view of Tomer et al. (US 2019/0056581).
	In regard to claim 14 which is dependent on claim 9, the device of Preza et al. lacks an explicit description of a wavefront coding/shaping component configured to increase the field-of-view (FOV) in both axial and lateral dimensions.  However, Tomer et al. teach a wavefront coding/shaping component configured to increase the field-of-view (FOV) in both axial and lateral dimensions (e.g., see material having a thickness t and refractive index nb in 
    PNG
    media_image1.png
    869
    1596
    media_image1.png
    Greyscale
).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a material having a thickness t and refractive index nb in the device of Preza et al., in order to increase the field-of-view (FOV) in both axial and lateral dimensions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884